Citation Nr: 1538353	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  11-05 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than August 29, 2008 for the award of Dependency and Indemnity (DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Chapman



INTRODUCTION

The Veteran served on active duty from February 1943 to November 1945.  The Veteran died in October 2002 and the appellant is his spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for the cause of the Veteran's death, effective August 29, 2008.  


FINDINGS OF FACT

1.  A March 2003 rating decision denied the appellant's claim seeking DIC benefits.  The appellant did not appeal this decision.

2.  In October 2004, an interim final regulatory amendment added heart disease to the list of former prisoner of war presumptive medical conditions.

3.  A September 2005 rating decision denied the appellant's claim seeking DIC benefits finding that no new and material evidence had been submitted.  The appellant did not appeal this decision.

4.  The appellant submitted a claim to reopen the matter of entitlement to DIC on August 29, 2008.



CONCLUSION OF LAW

The criteria for entitlement to an effective date of August 29, 2007 for the award of DIC benefits are met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.114, 3.151, 3.155, 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, the critical facts in the matter of an earlier effective date for the award of DIC benefits are not in dispute.  Resolution of the appeal is dependent on application of governing law and regulation to the undisputed facts shown.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004) at 69 Fed. Reg. 25180 (2004) (VCAA notice is not required where evidence could not establish entitlement to the benefit claimed).

Because no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).


Earlier Effective Date

The appellant is seeking entitlement to an effective date earlier than August 29, 2008 for the award of DIC benefits.  She specifically contends that these benefits should be awarded retroactively to her original claim for DIC benefits filed in December 2002.

The effective date of a grant of service connection is governed by 38 U.S.C.A.        § 5110 as implemented by 38 C.F.R. § 3.400.  38 U.S.C.A. § 5110(a) states, "unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(b)(1) states that "the effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefore is received within one year from such date of discharge or release."

Where new and material evidence has been submitted to reopen a prior claim for service connection, the effective date will be either the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  Id. at § 3.400(q).  Ordinarily, if there is a prior final VA denial of the benefit sought, the effective date cannot be earlier than a subsequent claim to reopen.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244 (2002), aff'd 349 F.3d 1326 (Fed. Cir. 2003).

The appellant's original claim for DIC benefits was denied in a March 2003 rating decision.  She was notified of that decision by letter dated June 2, 2003.  The letter was sent to her address of record and was not returned as undeliverable.  The appellant did not appeal.  In addition, new and material evidence was not received within one year of the notification of the March 2003 denial.  For these reasons, the Board finds that the March 2003 rating decision became final.

Subsequently, a November 2004 VA Fast Letter indicated that an October 7, 2004 interim final regulatory amendment was published in the Federal Register adding heart disease and stroke and its complications to the list of former prisoner of war presumptive medical conditions.  In response to this Fast Letter, the appellant submitted a claim to reopen the matter of entitlement to DIC benefits.  A September 2005 rating decision denied this claim and the appellant did not appeal or submit new and material evidence within one year of the notification of the September 2005 denial.  

In August 2008, the appellant attempted to again reopen her claim for DIC benefits.  She was granted such benefits in a November 2008 rating decision, effective August 29, 2008, the date she filed her claim to reopen.  She argues that she should receive benefits from the time she filed her original application for DIC benefits (in December 2002).

The Board notes that as discussed earlier, the effective date of a final claim, reopened based on submission of new and material evidence, where that evidence is other than service department records, will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).

However, if the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  In no event shall the increase be retroactive for more than one year from the date of application for the award or the date of administrative determination, whichever is earlier.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the Veteran met all the criteria of the liberalizing law or issue at that time. 38 C.F.R. § 3.114(a)(3).  An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).

Here, the Board notes that the award of DIC benefits was due to a liberalizing change in the law, and the appellant filed her claim more than one year after the effective date of the law.  Further, it is clear from the medical evidence of record, including a May 2010 VA medical opinion, that the Veteran's death from acute bronchopneumonia was caused in part by his heart disease, and thus, it is reasonably shown that he met all of the criteria of the liberalizing law at least one year prior to the date of receipt of the appellant's claim to reopen.  Accordingly, the Board finds that the appellant is entitled to an effective date of August 29, 2007 (one year prior to the date of receipt of her claim to reopen) for the award of DIC benefits.  The Board finds that the evidence does not show, nor does the law allow for, entitlement to an effective date earlier than August 29, 2007.

For these reasons and bases, the Board finds that the preponderance of the evidence supports the appellant's claim for an effective date of August 29, 2007 for the award of DIC benefits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

An earlier effective date of August 29, 2007 for the award of DIC benefits is granted.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


